By the Court,

Kingman, C. J.
The plaintiff in error brought suit on a due bill, dated and due on the 16th day of January, 1856. The suit was brought on the 17th day of April, 1860, and process was served on the 25th day of April, 1860.
The court below decided that the suit was barred by the statute of limitations, and the plaintiff seeks to reverse that decision by this proceeding in error.
The decision must be affirmed. The application of the statute of limitations to such a case as this has been affirmed by .this court in a series of decisions, beginning with the case of Elliott v. Locknane (1 Kas., 126), and Root v. Bradley (id., 437), and in various other cases. We are satisfied with the decisions made, and are not inclined to further argue it.
The decision is affirmed.
All' the justices concurring.